Citation Nr: 1212209	
Decision Date: 04/03/12    Archive Date: 04/11/12

DOCKET NO.  96-01 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Evaluation of posttraumatic stress disorder (PTSD), currently rated 30 percent disabling.

2.  Evaluation of seizure disorder, rated 20 percent disabling prior to December 2011, and rated noncompensable from that date.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from February 1981 to June 1981 and from December 1990 to September 1991.  He also had subsequent service in the Army Reserve.

These matters initially came before the Board of Veterans' Appeals (Board) from an October 1995 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota.  In that decision, the RO granted entitlement to service connection for PTSD and seizure disorder, assigning 30 and 20 percent ratings, respectively.  The Veteran timely appealed the assigned ratings, the RO issued a May 1996 statement of the case (SOC), and the Veteran filed a timely substantive appeal (VA Form 9) in September 1996.

In September 1996, the Veteran testified during a hearing before a decision review officer (DRO) at the RO; a transcript of that hearing is of record.

The Board remanded these claims to the RO, via the Appeals Management Center (AMC), in May 2006, December 2008, and February 2010.  For the reasons stated below, the RO/AMC complied with the Board's remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

In November 2011, the RO issued a rating decision reducing the rating for the seizure disorder to noncompensable, effective December 1, 2011.  Taken together, the RO's October 1995 and November 2011 rating actions reflect the assignment of a staged rating for seizure disorder of 20 percent prior to December 1, 2011 and 0 percent (i.e., noncompensable) from that date.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  The RO's decision to reduce the Veteran's rating was not based on an improvement in the seizure disorder, but, rather, was based on the fact that the most probative evidence reflected that he did not in fact have a seizure disorder, as discussed below.

As a final preliminary matter, the Board notes that for the reasons explained below, the issue of entitlement to service connection for posttraumatic headaches has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The symptoms of the Veteran's PTSD have most nearly approximated occupational and social impairment with reduced reliability and productivity reflecting difficulty in establishing and maintaining effective work and social relationships rather than an inability to do so.

2.  The Veteran's symptoms are not due to an underlying seizure disorder.


CONCLUSIONS OF LAW

1.  The criteria for a rating of 50 percent for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9411 (2011).

2.  The criteria for a rating higher than 20 percent for seizure disorder prior to December 1, 2011, and to a compensable rating from that date, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.31, 4.121, 4.124a, DC 8910 (2011).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Clams Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

As noted above, the claims for higher ratings for PTSD and seizure disorder arise from the Veteran's disagreement with ratings assigned in connection with the grant of service connection for these disabilities.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007); VAOPGCPREC 8-2003 (2003).  The Court has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as a disability rating) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105 (West 2002).  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  Consequently, further discussion of the VCAA's notification requirements is unnecessary in this case.  The Board notes, however, that the AMC sent the Veteran a May 2006 letter that complied with the VCAA's notification requirements.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained the Veteran's service treatment records (STRs) and all of the identified post-service treatment records.  In its May 2006 remand, the Board instructed the RO/AM to assist the Veteran in submitting and obtaining additional evidence in support of his claims and to afford him psychiatric and neurologic examinations.  The RO/AMC complied with these instructions by sending a May 2006 VCAA letter and affording the Veteran May and June 2007 neurologic and psychiatric examinations, respectively.  For the reasons stated below, these examinations were adequate.  In its May 2008 remand, the Board instructed that the RO/AMC schedule the Veteran for his requested Travel Board hearing.  The RO/AMC scheduled a hearing for June 2, 2009, but the Veteran subsequently withdrew this request.  The RO therefore complied with the Board's remand instructions in this regard.  In its February 2010 remand , the Board instructed that the RO/AMC obtain all pertinent VA treatment records, to include EEG monitoring testing conducted in 2003.  The RO/AMC obtained the 2003 EEG monitoring testing records and all other pertinent outstanding VA treatment records.  Therefore, the RO/AMC complied with the Board's remand instructions in this regard. 

The Veteran was also afforded multiple VA examinations.  For the reasons stated below, those examinations were adequate.  In his May 2009 statement, the Veteran's representative contended that the June 2007 VA psychiatric examination was inadequate because it did not contain a multiaxial diagnosis (as opposed to the February 2005 VA examination which did contain such a diagnosis) and that it was two years old (at that time) and was "arguably well past being called contemporaneous."  The Veteran's representative also argued in the September 2009 post remand brief that the Veteran was entitled to a higher rating because of the worsening of his disability.

The Board notes that the June 2007 VA examination report does appear to contain a multiaxial assessment, discussed below.  As to the age of the examination, VA's duty to assist a Veteran includes providing a thorough and contemporaneous examination when the record does not adequately reveal the current state of the Veteran's disability.  Hart v. Mansfield, 21 Vet. App. 505, 508 (2007) (citing, inter alia, Green v. Derwinski, 1 Vet. App. 121, 124). The record is inadequate and the need for a contemporaneous examination occurs when the evidence indicates that the current rating may be incorrect due to the passage of time and a possible increase in disability.  Hart, 21 Vet. App. at 508 (citing, inter alia, Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) ("Where the appellant complained of increased hearing loss two years after his last audiology examination, VA should have scheduled the appellant for another examination").  However, in a rating claim, the mere passage of time does not trigger VA's duty to provide additional medical examination unless there is allegation of deficiency in the evidence of record.  Hart, 21 Vet. App. at 508 (citing Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007)).  In this case, which stems from disagreement with a rating assigned in 1995 that has been remanded three times by the Board, and in which there have been multiple VA psychiatric examinations and there are comprehensive recent psychiatric treatment notes including from 2011, the Board finds that the record adequately reveal the current state of the Veteran's disability and remand for a new VA psychiatric examination is not warranted.  Similarly, although it appears that the Veteran continues to receive ongoing VA psychiatric treatment, a remand to obtain treatment records more recent than the July 2011 treatment records in the claims file would be inappropriate because in the case of any veteran receiving ongoing VA treatment, new records will always be created during the time it takes to process a remand, thus preventing a final decision from ever being rendered.  The Board also notes that there are no medical records in the Veteran's claim file on the "virtual VA" system.  Consequently, remand in these circumstances to obtain any new VA treatment records is not warranted.

The Veteran's representative also noted that the May 2007 VA neurological examiner indicated that the Veteran did not have a seizure disorder but did not identify the disorder that was causing the Veteran's symptoms, while the March 2005 VA examiner diagnosed post traumatic headaches.  This issue will be discussed in the decision below.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claims for higher ratings for PTSD and seizure disorder are thus ready to be considered on the merits.


Analysis

General Legal Principles

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment. 38 C.F.R. § 4.10. When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where an award of service connection for a disability has been granted and the rating assigned in connection with the grant of service connection is disputed, separate ratings may be assigned for separate periods of time based on the facts found.  In other words, the ratings may be staged.  Fenderson v. West, 12 Vet. App. 119 (1999).  Here, as shown below, the evidence warrants uniform ratings for each disability until December 1, 2011, when the noncompensable rating assigned by the RO is warranted for the Veteran's seizure disorder.

PTSD

The Veteran is in receipt of a 30 percent rating for PTSD pursuant to 38 C.F.R. § 4.130, DC 9411.  However, all psychiatric disabilities are evaluated under a general rating formula for mental disorders. Under the general rating formula, a 30 percent rating requires a showing of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, and recent events).

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.

A 70 percent rating is warranted when the psychiatric disorder results in occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such an unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.

A total schedular rating of 100 percent is warranted when the disorder results in total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of mental and personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  If the evidence shows that the Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the criteria for a particular rating, the appropriate equivalent rating will be assigned.  Id. at 443.  The Federal Circuit has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

The GAF (Global Assessment of Functioning) scale reflects psychological, social, and occupational functioning of a hypothetical continuum of mental health illness. See Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  A GAF score of 41-50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  A score of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peer or coworkers).  A score of 61-70 indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but that the individual is generally functioning pretty well and has some meaningful interpersonal relationships.  See Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, Washington, DC, American Psychiatric Association, 1994.

In this case, while fluctuations in symptomatology, GAF scores, and overall impairment are inevitable during the course of such a lengthy appeal period, the Board finds that the overall symptomatology and level of impairment have most nearly approximated those indicative of a 50 percent rating.  The Veteran has consistently had symptoms of flattened or restricted affect, mood disturbances, and difficulty in establishing and maintaining effective social relationships.  For example, the January VA examiner noted that the Veteran's affect was odd and that he looked at the examiner very rarely and looked mostly at the floor.  The December 2001 VA examiner noted that the Veteran's son who had been living with him left home due to a conflict, the Veteran had no close social relationships other than taking care of his father, his social/interpersonal relationships were poor and he had few recreational or leisure pursuits.  His mood was euthymic although affect was appropriate.  The GAF score was 40, with a score of 50 noted in the previous year.

On the March 2005 VA examination, the examiner noted that the Veteran and his wife were unemployed and had been separated, that the Veteran had not worked in five years, having lost his last job in a restaurant when he dropped a tray of dishes.  The Veteran reported irritability, getting angry fast, becoming suspicious and jealous of his wife without reason, not trusting anyone or having friends, difficulty sleeping.  The Veteran was tense and guarded at first but was more relaxed and open toward the end of the interview.  He maintained a stiff defensive attitude throughout most of the interview but affect was appropriate.  The GAF score was 45.

The June 2007 VA examiner indicated that the Veteran had been separated from his wife for the past one and one-half years, but he had a new girlfriend and things had gotten better.  The Veteran reported nightmares, being easily angered, difficulty sleeping, and social isolation.  His mood was euthymic and affect was appropriate to mood.  The GAF score was 60.

An August 2010 VA treatment note indicated that the Veteran's mood was depressed, his affect was slightly constricted, and GAF score was 55, a December 2010 VA treatment note indicated that the Veteran had intrusive memories, nightmares, and severe anxiety, and restricted affect was also noted in March and May 2011 VA treatment notes.

During the RO hearing, the Veteran indicated that he did not like to be around large groups of people, did not let himself get close to anybody, had gotten married the previous January but it did not work out because of his anger problems and isolation, got two to three hours of sleep per night, and had a hard time dealing with authority figures.

The above evidence including the Veteran's lay statements reflects that his symptomatology and overall impairment has most nearly approximated the criteria for a 50 percent rating.  The Veteran had reduced reliability and productivity and difficulty in establishing and maintaining effective social relationships.

The evidence also shows that the Veteran did not have the symptomatology or overall impairment approximating the criteria for a 70 percent rating.  Neither his lay statements, the VA examination reports, nor the VA treatment records indicated that he had suicidal ideation, obsessed rituals, illogical, obscure, or irrelevant speech, near continuous panic or depression, impaired impulse control, spatial disorientation, neglect of personal appearance or hygiene, difficulty in adapting to stressful circumstances, or an inability to maintain effective relationships.  In fact, the VA examination reports and treatment notes contained almost totally normal findings in this regard, with the Veteran throughout the appeal period being oriented in all spheres, with normal speech, thought processes, thought content, and judgment.  Thus, the overall level of impairment as well as the specific symptomatology more nearly approximated the criteria for a 50 percent rating.  Moreover, the Veteran did not indicate that he experienced any of the symptoms listed in the criteria for a 70 percent rating during the RO hearing or in the VA treatment notes or on VA examinations including those with GAF scores of 40 and 45, and he noted in December 2010 that he was going to visit his three sons and grandchildren and had a lot of friends who were veterans.  The evidence thus reflects that the Veteran has difficulty in establishing and maintaining effective relationships rather than an inability to do so, and his overall level of impairment otherwise more nearly approximates the criteria for a 50 percent rating.

With regard to the VA examinations, the above summaries of these examinations reflect that they were adequate because they were based on consideration of the Veteran's prior medical history and described his PTSD in sufficient detail to allow the Board to make a fully informed evaluation.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  As the lay and medical evidence reflect that the Veteran's PTSD symptoms and overall impairment most nearly approximate the criteria for a 50 percent rating, a 50 percent rating for PTSD is warranted.  38 C.F.R. § 4.7.

Seizures

The veteran's seizure disorder is rated under 38 C.F.R. § 4.124a, DC 8910, applicable to grand mal epilepsy, which is to be rated under the general rating formula for major seizures.  Under the general rating formula, ratings from 20 to 100 percent are warranted based on the number of seizures.  A 10 percent rating is warranted where there is a confirmed diagnosis of epilepsy with a history of seizures.  The rating schedule authorizes the assignment of a 0 percent (noncompensable) evaluation in every instance in which the rating schedule does not provide such an evaluation and the requirement for a compensable evaluation are not met.  38 C.F.R. § 4.31.  As alluded to by the Veteran's representative in his May 2009 statement, a threshold issue in this case is whether the symptoms experienced by the Veteran are due to an underlying seizure disorder or something else.

During the RO hearing, the Veteran indicated he experienced 12 seizures during the month in which the hearing was taking place, but that he normally did not have that many seizures and had been under a great deal of stress.  A February 2000 VA hospital discharge summary indicated that the Veteran had a history of uncontrolled left focal seizure and EEG and neurology consultations were ordered.  A February 2000 VA treatment note indicated that the Veteran stated that his seizures were usually due to high blood sugar.  An October 2001 brain MRI noted a small one centimeter focal increased signal in the left posterior frontal white matter and indicated that the significance of this finding was uncertain and that the brain MRI was otherwise negative.  The December 2001 VA neurological examination findings were normal, but the examiner noted the MRI abnormality and diagnosed partial complex seizures.  The Veteran indicated that he was having two relatively prolonged spells every month that lasted between 5 to 15 minutes during which he lost awareness and was afterwards confused and exhausted.  The seizures caused significant impairment in employability due in part to the fact that the Veteran could not drive a motor vehicle.

VA treatment records from a May 2003 VA neurology EEG consultation that lasted several days indicated that the Veteran's EEG was within the range of normal variation and that an attempt at inducing a seizure by administration of a placebo agent was not successful.

The March 2005 VA neurologic examiner did not review the claims file but described the Veteran's history of seizures.  Neurological examination was normal.  In the diagnosis section of the examination report, the examiner wrote that based on the evidence available in current records and the history provided by the Veteran, it was more probable that he was suffering post traumatic headaches from his in-service head injury rather than seizures or epilepsy.  He noted that the EEG intensive monitoring unit in Houston failed to show any evidence for seizures.

On the May 2007 VA neurologic examination, after a detailed discussion of the Veteran' medical history and current symptoms, neurologic examination was normal other than loss of sensation in the lower extremities consistent with the Veteran's diabetes.  The examiner noted the prior exhaustive evaluations showing that the Veteran did not have a seizure disorder and wrote that the Veteran's "pain episodes are simply not consistent with seizure as an etiology."  The examiner cited the hour long gaps in the Veteran's awareness in which he remained coherent, and the focused violence described by the Veteran were similarly not consistent with seizure activity and were at best consistent with fugue state reflecting the magnitude of his rage.  He also cited the fact that multiple medications had been tried over time with no impact, and concluded, "In sum, the patient does not have seizures."

Based on the above, the Board finds that neither a rating higher than 20 percent for seizure disorder prior to December 1, 2011, nor a compensable rating from that date, is warranted, because the weight of the evidence reflects that the symptoms experienced by the Veteran are neither seizures nor the result of an underlying seizure disorder.  The most probative medical opinions are those of the March 2005 and May 2007 VA examiners, who explained the reasons for their conclusions.  Each of them cited the normal findings on the extensive VA neurologic testing conducted in 2003, and the May 2007 VA examiner's reasoning was particularly detailed.  While the March 2005 VA examiner indicated that he did not review the claims file and based his opinion on the history provided by the Veteran, and the May 2007 VA examiner did not indicate that he reviewed the claims file, this lack of claims file review does not in and of itself render an examination report inadequate.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) ("This Court, however, has not required VA medical examiners to perform a complete review of the entire claims file or state that they have done so in every instance") (citing Snuffer v. Gober, 10 Vet.App. 400, 403-04 (1997); D'Aries v. Peake, 22 Vet.App. 97, 106 (2008)).  See also VAOPGCPREC 20-95 (July 14, 1995) (listing circumstances in which claims folder should be reviewed prior to VA examination, but declining to adopt a rule requiring such review in every case).  Rather, because the examiners explained the reasons for their conclusions and based their opinions on the evidence, their examinations of the Veteran and the history recounted by the Veteran, their opinions are entitled to substantial probative weight.  See Coburn v. Nicholson, 19 Vet. App. 427, 432-433 (2006); Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2006) (reliance on history provided by a veteran only warrants the discounting of a medical opinion in certain circumstances, such as when the opinions are contradicted by other evidence in the record or when the Board rejects the statements of the veteran).

Moreover, the October 2001 brain MRI was inconclusive, and the December 2001 VA examiner diagnosed partial complex seizures, but did not explain his reasons for this diagnosis despite the normal examination findings.   This diagnosis is thus of less evidentiary weight than the diagnoses above excluding seizures or an underlying seizure disorder which contained more thorough reasoning for their conclusions.  See Nieves-Rodriguez, 22 Vet. App. at 304 (most of the probative value of a medical opinion comes from its reasoning).

As to the Veteran's lay statements describing his symptoms, the Veteran is competent to describe his seizures.  38 C.F.R. § 4.121 provides, "As to frequency, competent, consistent lay testimony emphasizing convulsive and immediate post- convulsive characteristics may be accepted."  38 C.F.R. § 4.121 also provides that, when there is doubt as to the true nature of epileptiform attacks, neurological observation in a hospital adequate to make such a study is necessary.  Moreover, in order to warrant a rating for epilepsy, the seizures must be witnessed or verified at some time by a physician.  In this case, the Veteran's testimony that he has suffered seizures is competent, and at least one seizure like episode was witnessed by a physician.  Therefore, regulations establish that lay statements are potentially credible as to frequency and such evidence must be considered.

However, as indicated in the discussion above, the specific, thorough, and reasoned opinions of physicians that the Veteran's symptoms are not due to an underlying seizure disorder are of greater probative weight than the Veteran's lay statements to the contrary.  Ultimately, the Board is the trier of fact.  We conclude that the detailed medical opinions, supported by clinical evidence, establishing that the appellant's episodes are not seizures are more probative and more credible than the lay evidence and the less reasoned medical evidence.

As the weight of the evidence reflects that the Veteran's symptoms were not seizures due to an underlying seizure disorder, neither a rating higher than 20 percent for seizure disorder prior to December 1, 2011, nor a compensable rating from that date, is warranted.

In his May 2009 statement, the Veteran's representative noted that the May 2007 VA examiner had found that the Veteran did not have a seizure disorder but did not diagnose an underlying disability, but the March 2005 VA examiner diagnosed post traumatic headaches related to service.  "As a neurologic condition has been recognized as service connected since 1995," the Veteran's representative "look[ed] forward to development and resolution of this issue favorable to the Veteran."  The Board interprets this as a claim for entitlement to service connection for post traumatic headaches based on the the March 2005 VA examiner's diagnosis and has referred the claim to the RO as indicated above in the introduction section of the decision.

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

The discussion above reflects that the symptoms of the Veteran's PTSD and seizure disorder are fully contemplated by the applicable rating criteria.  As to PTSD, both the symptoms and overall impairment are contemplated, and the Board's analysis above explained why this warranted a 50 percent rating under the relevant criteria.  As to seizure disorder, the symptoms are contemplated by the criteria, but, for the reasons stated above, are not seizures due to an underlying seizure disorder.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required.  In any event, the Veteran did not claim, and the evidence does not reflect, that there has been marked interference with employment or frequent hospitalization from his PTSD and/or seizure disorder (as opposed to the Veteran's other service connected disabilities including diabetes rated 100 percent disabling), or that the Veteran's symptoms have otherwise rendered impractical the application of the regular schedular standards.  To the extent that the symptoms are not indicative of seizures and this rendered impractical the application of the regular schedular criteria applicable to seizures, the Board has taken this into account by referring to the RO the claim for entitlement to service connection for post traumatic headaches based on these symptoms.  Therefore, referral for consideration of an extraschedular rating for PTSD or seizure disorder is not warranted.  38 C.F.R. § 3.321(b)(1).

For the foregoing reasons, the preponderance of the evidence warrants a 50 percent rating for PTSD and is against the claim for a rating higher than 20 percent for seizure disorder prior to December 1, 2011, and for a compensable rating from that date.  The benefit-of-the-doubt doctrine is therefore not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).

ORDER

Entitlement to a 50 percent rating for PTSD is granted.

Entitlement to a rating higher than 20 percent for seizure disorder prior to December 1, 2011, and to a compensable rating from that date, is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


